STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                                May 5, 2016
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
KEITH A. MAINS JR.,                                                           OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 15-0617	 (BOR Appeal No. 2050082)
                   (Claim No. 2006003363)

KEITH A. MAINS JR., DBA MAINS SYSTEMS,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Keith A. Mains Jr., by Stephen New, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Keith A. Mains Jr., DBA Mains
Systems, by Bradley Crouser, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated May 20, 2015, in which
the Board affirmed a December 3, 2014, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s March 5, 2014, decision
granting no additional additional permanent partial disability award for his compensable right
shoulder injury. The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Mr. Mains sustained compensable cervical and right shoulder sprains on July 27, 2005,
while transporting a refrigerator. He initially underwent three independent medical evaluations
during which a recommendation regarding the amount of permanent impairment arising from the
compensable injury was provided, and was granted an 8% permanent partial disability award for
the cervical sprain and a 0% permanent partial disability award for the right shoulder sprain on
September 9, 2010. Four years later, the Office of Judges granted Mr. Mains’s request to reopen

                                                1
his claim for further consideration of permanent partial disability benefits; however, his request
was granted only with respect to the right shoulder sprain.

        Following the Office of Judges’ September 9, 2010, Order granting Mr. Mains a 0%
permanent partial disability award for the compensable right shoulder sprain, two additional
independent medical evaluations were performed. Julian Chipley, D.C.; Prasadarao Mukkamala,
M.D.; and Saghir Mir, M.D., all performed independent medical evaluations and indicated that
Mr. Mains did not sustain any permanent impairment as a result of the compensable right
shoulder injury. Michael Condaras, D.C., also performed an independent medical evaluation and
opined that Mr. Mains sustained 1% whole person impairment as a result of range of motion
abnormalities in the right shoulder. Finally, Robert Walker, M.D., performed an independent
medical evaluation and opined that Mr. Mains sustained 17% whole person impairment as a
result of range of motion abnormalities and neurological deficits in the right shoulder. Following
Dr. Walker’s evaluation, Rebecca Thaxton, M.D., performed a records review. Dr. Thaxton
stated that Dr. Walker was the only evaluating physician to find neurological deficits with
respect to the right shoulder. She then opined that the results of Dr. Walker’s evaluation do not
appear to be valid or reliable.

       On March 5, 2014, the claims administrator determined that Mr. Mains sustained 0%
whole person impairment as a result of the compensable right shoulder injury. In its Order
affirming the claims administrator’s decision, the Office of Judges held that Mr. Mains has failed
to demonstrate that he should be granted a permanent partial disability award for the
compensable right shoulder injury. The Board of Review affirmed the reasoning and conclusions
of the Office of Judges in its Order dated May 20, 2015. On appeal, Mr. Mains asserts, per the
opinion of Dr. Walker, that he is entitled to a 17% permanent partial disability award for the
compensable right shoulder injury.

        The Office of Judges noted that in its September 9, 2010, Order granting Mr. Mains a 0%
permanent partial disability award for the compensable right shoulder sprain, it considered the
reports of Dr. Chipley, Dr. Mukkamala, and Dr. Condaras. Dr. Walker and Dr. Mir both
performed their evaluations after the Office of Judges’ initial determination that Mr. Mains
sustained 0% whole person impairment as a result of the right shoulder injury, with Dr. Walker’s
evaluation occurring before that of Dr. Mir. Although Dr. Mukkamala’s and Dr. Mir’s
evaluations occurred five years apart, both found that Mr. Mains’s range of motion in the right
shoulder was normal and both opined that he sustained 0% whole person impairment as a result
of the right shoulder injury. When considering Dr. Walker’s evaluation, the Office of Judges
noted that he opined that Mr. Mains sustained an extraordinary amount of permanent impairment
arising from the right shoulder injury in comparison with the other reports of record. Moreover,
the Office of Judges noted that Dr. Thaxton reviewed Dr. Walker’s independent medical
evaluation report and indicated that his report is unreliable. Finally, the Office of Judges
concluded that although Mr. Mains sustained a compensable right shoulder injury, the evidence
of record fails to establish that he sustained any permanent impairment as a result of that injury.
We agree with the reasoning and conclusions of the Office of Judges as affirmed by the Board of
Review.

                                                2
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: May 5, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3